Citation Nr: 0533645	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  00-16 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1973. 
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the RO in Winston-Salem, 
North Carolina, which denied service connection for PTSD.  

In August 2002, the Board ordered further development in the 
case.  Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  In July 2003, the Board remanded the claim to 
the VA for further evidentiary development.  The case was 
subsequently returned to the Board. 


FINDING OF FACT

The veteran has a current diagnosis of PTSD; competent 
medical evidence links PTSD to a personal assault in service, 
and evidence of behavior changes provides credible supporting 
evidence of the claimed assault.


CONCLUSION OF LAW

PTSD was incurred as the result of injury in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Factual Background

The veteran's service medical records do not include 
documentation of a sexual assault or psychiatric disorder.  
The veteran was discharged in October 1973 due to her 
pregnancy.

The veteran received VA outpatient treatment from April 1998 
to April 2005.  Records reflect treatment for depression and 
PTSD.  

In April 1999, the veteran filed a claim for service 
connection for PTSD, due to sexual assault experienced while 
in service.  She reported that she was currently undergoing 
treatment at the VA medical center (VAMC).

Treatment notes from the VAMC dated later in April 1999, 
reflect that the veteran was admitted to Psychiatric Service 
for stabilization purposes.  She complained of increased 
depression, dissociation, isolation, and abandonment fears as 
well as some suicidal ideations.  She also gave a history of 
sexual assault that occurred 20 years ago while in the 
military.  The Axis I diagnoses were PTSD and dysthymia.  

In a lay statement from the veteran's friend, dated in June 
1999, her friend admitted that the veteran confided in her 
about her sexual abuse while in service.  Her friend also 
stated that the veteran experienced subsequent marital 
problems as a result of the abuse in service.

A June 1999 statement from the veteran's ex-husband, 
indicated that after knowing each other for two weeks they 
were married and had a troubled sex life.  They stayed 
married for twenty-six years and during that time he 
witnessed the veteran's depression and anxiety when she 
encountered men and her reaction when her friend committed 
suicide.

In September 1999, the veteran was admitted to a private 
hospital following a minor motor vehicle accident.  She was 
eventually transferred to the Psychiatric Service after 
becoming agitated and combative with confusion and amnesia.  
She was released the following day and her pertinent 
diagnoses upon discharge were acute dissociative reaction and 
PTSD.  

In December 1999, the veteran presented for an examination 
for VA.  She arrived with her therapist and explained that 
she was too anxious to be left alone with a male.  She 
indicated that in 1973, she and a friend were raped and 
beaten by soldiers while serving on active duty.  She never 
reported the assault due to the military's perceived attitude 
toward these types of situations.  She stated that the other 
woman who was also raped and beaten, eventually committed 
suicide.     

She explained that over the years she had tried to hide her 
symptoms pertaining to the assault and rape.  She had 
difficulty relating to other people including supervisors and 
men.  She was always anxious, nervous and depressed and had a 
fear of men as well as people who were outspoken or 
assertive.  She lost numerous jobs due to her psychiatric 
symptoms and over the years her symptoms have increased.  

She reported homicidal thoughts toward the men who assaulted 
her but admitted that she would not act on those thoughts.  
She experienced anger problems and tended to overreact in 
situations.  Her Axis I diagnosis was PTSD secondary to 
sexual assault in the service.

In July 2005 the veteran presented for a VA psychiatric 
examination.  She reiterated a history of a brutal sexual 
assault while in the military.  She complained of recurrent 
and intrusive distressing recollections of the assault to the 
point that she tried to keep busy at all times to keep her 
mind off the event.  She experienced recurrent nightmares and 
episodic dissociative episodes of the assault.  When watching 
movies or television programs which involved a rape, she had 
severe anxiety and psychological distress.  

The veteran avoided activities, places, or people that 
aroused recollections of the trauma, and recently avoided any 
type of psychiatric treatment because she did not want to 
talk about the assault.  She avoided interaction with males 
and had an inability to recall many aspects of the trauma.  
She reported that she had experienced these symptoms for over 
thirty years and they caused significant distress and 
impairment in social and occupational functioning.       

The Axis I diagnosis was chronic, PTSD.  The examiner opined 
that the sexual assault was the stressor and the traumatic 
event, which caused the symptoms of PTSD, and the veteran met 
all the criteria for PTSD.  He further stated that the 
statements contained in the veteran's claims folder from her 
husband and friend suggested a change in the veteran's 
behavior due to the sexual assault.    

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
credible supporting evidence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).   Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) provides as follows:

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.   Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

Analysis

All of the competent evidence in this case is to the effect 
that the veteran has current PTSD.  Thus the first criterion 
for service connection is met.

All medical professionals have attributed the current PTSD to 
an in-service sexual assault.  Thus the second criterion for 
service connection is also met.

The statements from the veteran's former spouse and her 
friend report behavior changes, which a VA examiner has 
concluded, support the occurrence of the claimed assault.  
There is no evidence against these reports and conclusions.  

Because all three of the criteria for service connection for 
PTSD have been satisfied, the veteran has established 
entitlement to service connection.  38 C.F.R. 3.304(f).



ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


